Citation Nr: 0201719	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the feet. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

In February 2001, the Board remanded this case to schedule 
the veteran for a hearing before a member of the Board.  The 
veteran failed to report to the scheduled hearing, and the 
case is once again before the Board.   


FINDINGS OF FACT

1.  In December 1946, the RO denied service connection for 
athlete's foot and notified the veteran of the adverse 
decision. 

2. The veteran did not appeal the December 1946 denial of 
service connection for athlete's foot  

3.  Evidence received since December 1946 is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

4.  A back disorder is not related to service.    



CONCLUSIONS OF LAW

1.  The evidence received since the December 1946 rating 
decision, which denied service connection for athlete's foot, 
is not new and material, and the veteran's claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.102, 3.156 (2001).

2.  A back disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Feet

In general, service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In December 1946, the RO denied service connection for 
athlete's foot.  That same month the RO notified the veteran 
of the adverse decision; however, the veteran did not appeal 
that decision.  The December 1946 decision is final.  See 
38 U.S.C.A. § 5108.

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  This 
standard has not been met.

At the time of the December 1946 decision, evidence before 
the RO included a report of a November 1946 discharge 
examination that revealed the skin and the feet to be normal.  
There was no medical evidence before the RO of a skin 
disorder of the feet.  In denying service connection for 
athlete's foot, the RO found that athlete's foot was "not 
shown by evidence in [the] file."  

Since the time of that decision, additional evidence has been 
associated with the claims file.  This evidence includes 
service medical records apparently obtained in March 1947.  
None of these service medical records reference complaints or 
findings suggesting the presence of a skin disorder of the 
feet.  

During a hearing in September 1999, the veteran testified 
that he first developed athlete's foot while stationed in 
Vienna, Austria.  The veteran has also submitted a September 
1999 letter from a private physician who indicated therein 
that he successfully treated the veteran five years earlier 
for tinea pedis and tinea corporis. 

Because the additional service medical records contain no 
evidence of a skin disorder of the feet, they do not bear 
directly and substantially upon the specific matter under 
consideration and are not so significant that they must be 
considered in order to fairly address the merits of the 
veteran's claim.  

The veteran's testimony that he developed athlete's foot in 
Europe duplicates information conveyed in the claim filed by 
the veteran shortly after his discharge from service and 
adjudicated in December 1946.  That hearing testimony, thus, 
is cumulative of evidence previously considered and is not so 
significant that it must be considered in order to fairly 
address the merits of the veteran's claim. 

The September 1999 physician's letter documents post-service 
treatment for a skin disorder characterized as tinea pedis 
and tinea corporis.  However, that letter documents treatment 
five years prior to the authorship of the letter in question.  
There can be no valid claim absent proof of a present 
disability.  Brammer v. Derwinksi, 3 Vet. App. 225 (1992).  
Because the letter references treatment that occurred five 
years prior to the date of the letter and characterizes the 
treatment as having been successful, it suggests that the 
veteran no longer suffers from the referenced skin diseases.  
As such, it fails to suggest the existence of a present 
disability.  This evidence, thus, is not so significant that 
it must be considered in order to fairly address the merits 
of the veteran's claim.  Because new and material evidence 
has not been submitted to reopen the previously denied claim, 
that claim remains denied.  

B.  Back

Although the veteran seeks service connection for a back 
disorder, there is no medical evidence of a back disorder in 
service medical records.  The only reference to a back 
disorder in post-service medical records consists of a 
December 2000 entry in treatment records recently submitted 
directly to the Board.   That entry does not reflect any 
opinion that would suggest the onset of a back disorder in 
service.  There is no medical opinion and no medical evidence 
that otherwise relates a back disorder to service.  Moreover, 
a November 1946 separation examination revealed that there 
were no musculoskeletal defects at the time of examination.  
In light of this evidence and the paucity of findings 
suggesting a back disorder until many years after the 
veteran's separation from service, there Board finds that a 
back disorder is not related to service.  

The veteran has testified that he received treatment for a 
back disorder while stationed in Vienna, Austria.  Service 
medical records, however, do not reflect this to be the case.  
Inasmuch as any current back disorder is not shown to be 
related to service, the veteran's claim for service 
connection for a back disorder must be denied.  


C.  Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  These changes, however, 
do not alter the requirement that new and material evidence 
be submitted as a prerequisite to reopening a claim that has 
been disallowed.  Although recently promulgated regulations 
alter the standard under which a previously disallowed claim 
may be reopened, those regulations apply only to claims filed 
on or after August 29, 2001.  See  66 Fed. Reg. 45628-45630 
(August 29, 2001).  The veteran's claim to reopen the 
previously disallowed claim for service connection for a skin 
disorder of the feet was filed well before August 29, 2001.  
Therefore, the regulatory changes in question do not apply to 
that claim.  

The VCAA and its implementing regulations are applicable to 
the veteran's claim for service connection for a back 
disorder.  In this case, the Board concludes that VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case of the type of evidence needed to 
substantiate his claim.  Furthermore, the VA has obtained all 
pertinent evidence identified by the veteran.

The Board observes that the VCAA provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As 
part of the assistance provided under 
subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant 
records (including private records) that 
the claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.
(2) Whenever the Secretary, after making 
such reasonable efforts, is unable to 
obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim. 
Such a notification shall--
(A) identify the records the Secretary is 
unable to obtain;
(B) briefly explain the efforts that the 
Secretary made to obtain those records; 
and (C) describe any further action to be 
taken by the Secretary with respect to 
the claim.

38 U.S.C.A. § 5103A(b) (West Supp. 2001).

Although the veteran has indicated that he received treatment 
shortly after service and made reference to current treatment 
during his hearing, he did not submit releases to obtain 
those treatment providers or request, let alone authorize, 
the VA to obtain the records in question.  Instead, the 
veteran indicated at his hearing that he would obtain 
available records of treatment, after which his 
representative submitted the September 1999 medical statement 
referenced above.  It appears, therefore, that there are no 
more pertinent treatment records to be obtained.  In any 
event, because the veteran did not authorize the VA to obtain 
any private medical records, the VA has fulfilled its duties.  

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)). 
With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS- (1) In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under 
subsection (a) shall include providing a 
medical examination or obtaining a 
medical opinion when such an examination 
or opinion is necessary to make a 
decision on the claim.
(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)--
(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but (C) does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.

38 U.S.C.A. § 5013A(d) (West Supp. 2001); see also 66 Fed 
Reg. 45631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  

The record does not contain evidence to indicate that the 
claimed disability may be associated with the veteran's 
active military service.  An examination of the back, 
therefore, is not warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

